Citation Nr: 0714226	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-28 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for hypertension with impotence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served for 20 years on active duty from April 
1946 to October 1947, and from June 1953 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision of the RO that, in 
part, denied a disability rating in excess of 10 percent for 
service-connected hypertension with impotence.  The veteran 
timely appealed.

In September 2005, the veteran withdrew his prior request for 
a Board hearing, in writing.

In April 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran's hypertension with impotence is manifested by 
diastolic blood pressure of predominantly less than 110, and 
by systolic pressure predominantly less than 160; there is no 
objective evidence of penis deformity.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for hypertension with impotence are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.104, Diagnostic Code 7101, 4.115b, Diagnostic Code 7522 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through a July 2004 letter, the RO notified the veteran of 
elements of service connection, the evidence needed to 
establish each element, and evidence of increased disability.  
This document served to provide notice of the information and 
evidence needed to substantiate the claim.

VA's letter notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

The letter asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran before the rating action on appeal.  
Accordingly, there was no prejudice to the veteran in issuing 
the section 5103(a) notice.  His claim was fully developed 
and re-adjudicated by an agency of original jurisdiction 
after notice was provided.  Mayfield v. Nicholson.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Board finds no prejudice to the veteran in proceeding 
with a denial of the claim, as concluded below, because any 
question as to the appropriate disability rating and 
effective date to be assigned is rendered moot.  He had 
previously received all required notice regarding service 
connection, as well as the applicable rating criteria for an 
increased disability rating. The claim denied obviously does 
not entail the setting of a new disability rating or an 
effective date.  Accordingly, the veteran is not harmed by 
any defect with regard to the disability rating and effective 
date elements of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The RO has evaluated the service-connected hypertension with 
impotence under 38 C.F.R. § 4.104, Diagnostic Code 7101, as 
10 percent disabling for hypertensive vascular disease. 

A 10 percent rating is assigned for essential hypertension 
when diastolic pressure is predominantly 100 or more, or; 
systolic pressure is predominantly 160 or more or; as a 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
assigned for diastolic pressure that is predominantly 110 or 
more, or; systolic pressure that is predominantly 200 or 
more.  A 40 percent rating is assigned for diastolic pressure 
that is predominantly 120 or more.  A 60 percent rating is 
assigned where diastolic pressure is predominantly 130 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The objective evidence presents no basis for a disability 
rating in excess of 10 percent under Diagnostic Code 7101.

The veteran's blood pressure readings at the August 2004 VA 
examination were 156/94 (sitting), 158/96 (recumbent), and 
150/90 (standing).  The examiner diagnosed hypertension, on 
medication, poorly controlled, but no complication.

The veteran's blood pressure readings at the October 2005 VA 
examination were 148/100, 150/102, and 152/106.  

The overall evidence reflects that the veteran has not had 
any recent diastolic blood pressure readings of 110 or more, 
or any systolic blood pressure readings of 200 or more; all 
of the recent systolic readings have been below 160.  Hence, 
the evidence does not reveal systolic pressure that is 
predominantly 200 or more, or diastolic pressure of 
predominantly 110 or more, to warrant any increased 
evaluation.

The evidence reflects that the veteran currently takes 
medication for his longstanding hypertension, but this 
finding does not support an evaluation in excess of 10 
percent under Diagnostic Code 7101.  

There is no evidence of end-organ damage, heart failure, or 
cardiomegaly due to hypertension, or other evidence of 
hypertensive heart disease to warrant an increased disability 
rating on the basis of 38 C.F.R. § 4.104, Diagnostic Code 
7007 (2006) (pertaining to hypertensive heart disease).

The Board notes that the August 2004 examiner opined that the 
veteran's impotence was most likely due, in part, to 
medications taken for controlling hypertension.  The October 
2005 examiner diagnosed erectile dysfunction, but found no 
evidence of obvious penile deformity in the flaccid state on 
examination.  Records reflect that the veteran had complained 
of the loss of erectile power for several years.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7522, a 20 percent 
rating is assigned for deformity of the penis with loss of 
erectile power.     

Here, however, a compensable disability rating for the 
veteran's erectile dysfunction is not warranted under 
Diagnostic Code 7522 because the evidence does not reflect 
deformity of the penis.  Special monthly compensation has 
been awarded for loss of use of a creative organ.

Nor is there any showing that the veteran's service-connected 
disability has resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The veteran is not currently working, and there 
is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the weight of the evidence is against the grant of an 
increased disability rating for hypertension with impotence.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2006).


ORDER

A disability rating in excess of 10 percent for hypertension 
with impotence is denied.



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


